DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        The examiner called applicants on 09/19/22 to resolve the 112 issue over the phone by examiner’s amendment. Applicants requested written Office action.  

Priority
4.         This application has PRO 62/946,679 12/11/2019.

Terminal Disclaimer
5.          The terminal disclaimer filed on 08/03/22 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 17/099380, should the patent granted, have been reviewed and were approved on 08/03/22. The terminal disclaimer has been recorded.

Response to Amendment
6.         Applicant's amendment filed on 08/03/22, has been fully considered and entered. 
Response to Arguments
7.         Applicant's arguments with respect to objection to specification filed on 08/03/22, have been fully considered but are moot in view of amendment. Previous objection has been withdrawn.

Claim Objections
8.         Claim 30-32, 37-64 are objected to because of the following informalities:  
              (a) In claim 30 change “weight-%” to “weight %”  
              (b) In Claim 38 change  “The gas hydrate inhibitor composition” to “The method”  
             (c) In Claim 49 delete “and its preferred embodiments” in line 5  
             (d) In Claim 49-50, 53, 57-61, 64 delete  “(A)” 
             (e) In Claim 54, 57-61, 64 delete  “(B)” 
             (f) In claims 57, 59-60 change “wt-%” to “weight %”  
             (g) In Claim 63 change “water, and aliphatic” to “water, aliphatic” in line 3
           Claims 31-32, 37-64 depends from objected claim 30.
          Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.         Claims 30-32, 37-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           (a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
             (1) Claim 30 recites the broad recitation “R1 and R2 is independently an alkyl group having from 1 to 5 carbon atoms; or wherein the nitrogen atom and the R1 and R2 groups together form a substituted or unsubstituted heterocyclic group” and the claim also recites “R1 & R2 = C4” which is the narrower statement of the range/limitation. 
             (2) Claim 30 recites the broad recitation “R3 is present or not as hydrogen or an alkyl group having from 1 to 8 carbon atoms which optionally bears a hydroxy group or a carboxy group in the 2-position” and the claim also recites “hydrogen” which is the narrower statement of the range/limitation. 
             (3) Claim 30 recites the broad recitation “R5 is a hydrocarbyl group having from 6 to 22 carbon atoms” and the claim also recites “cocoalkyl C12 to C14” which is the narrower statement of the range/limitation. 
             (4) Claim 30 recites the broad recitation “X- is present as an anion when R3 is present” and the claim also recites “carboxylate” which is the narrower statement of the range/limitation.                
         The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(b) Claims 30, 44, 52, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
(c)    Claim 43 recites the limitation "the hydrophilic head group -N(R1)(R2) respectively -[N(R1)(R2)(R3)]+X- and the lipophilic tail R5" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
 (d) Claims 46, improperly recite the Markush group in the form of “selected from A, B, and C” (line 3) and “selected from the group consisting of A, B, or C” (lines 4-6), which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
(e) Claims 47, 50, improperly recite the Markush group in the form of “selected from the group consisting of A, B, or C” , which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
(f) In claim 48, “t” and “v” is undefined to know the metes and bounds of the claim 48. Accordingly claim 48 is indefinite. 
(g)    Claim 64 recites the limitation "optionally (C)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
(h) Claim 60, improperly recite the Markush group in the form of “selected from A, B, and/or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
         Claims 31-32, 37-64 depends from rejected claim 30.
         Appropriate correction is required.

Potential Allowable Subject Matter 
11.         Claims 30-32, 37-64 are declared allowable over the prior art of record and if the 112 rejection, is overcome by amendment.
12.        The following is an examiner’s statement of reasons for allowance:
             The closest prior arts are Lucente-Schultz (US 2016/0122619), Acosta (US 2010/0087339), and Webber (US 2014/0091262).
            Lucente-Schultz discloses a method of inhibiting formation of hydrate agglomerants in a fluid comprising water, a gas, and optionally liquid hydrocarbon, wherein the method comprises the step of adding to the fluid an effective amount of a composition comprising a hydrate inhibitor such as 



    PNG
    media_image1.png
    198
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    192
    400
    media_image2.png
    Greyscale
                                                                                  (para [0008], claims 9, 18).  It has been noted that hydrate inhibitor and surfactant are used interchangeably in Lucente-Schultz (para [0012]).  Lucente-Schultz further discloses the additional hydrate inhibitor/surfactant (para [0025]), wherein the incorporated reference Acosta discloses hydrate inhibitors/surfactant such as benzyl quaternary amine salts of structure:





                                                                                      (para [0007]-[0008]).  Lucente-Schultz and Acosta do not disclose or suggest the individual amounts of the two required hydrate inhibitors and/or surfactants to make the claimed composition. 
            Webber (US 2014/0091262) discloses method of using compounds and compositions as gaseous hydrate anti-agglomerates in the oil/gas industry, wherein the composition comprises N-butyl-N-(3-(cocoamino)-3-oxopropyl)butan-1-aminium acetate and benzyldimethylalkyl ammonium chlorides (para [0055], [0172]). Webber do not disclose or suggest the individual amounts of the two required hydrate inhibitors and/or surfactants to make the claimed composition. The prior art of record does not teach or suggest claimed method of inhibiting the formation of gas hydrate. 
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766